

EXHIBIT 10.8
 
EXCLUSIVE TECHNICAL AND MANAGEMENT
CONSULTING SERVICES AGREEMENT
 
between
 
Yunji Communications Technology (China) Co. Ltd
 
and
 
CECT Chinacomm Communications Co. Ltd.
 

--------------------------------------------------------------------------------




 
TABLE OF CONTENTS


CLAUSE
 
  PAGE
1.
SCOPE OF SERVICES
3
2.
PERSONNEL
4
3.
FEES AND EXPENSES
4
4.
INVOICE AND PAYMENTS
5
5.
ASSISTANCE OF CHINACOMM
6
6.
FINANCIAL RECORDS OF CHINACOMM
6
7.
EXCLUSIVITY
6
8.
COLLATERALS
6
9.
REPRESENTATIONS AND WARRANTIES
6
10.
CHINACOMM’S COVENANTS
8
11.
ASSIGNMENT AND SUBCONTRACT
8
12.
LIMITATION OF LIABILITY AND INDEMNITY
9
13.
INTELLECTUAL PROPERTY
9
14.
TERM AND EXTENSION
10
15.
TERMINATION
10
16.
CONFIDENTIALITY
10
17.
GOVERNING LAW AND DISPUTE SETTLEMENT
11
18.
MISCELLANEOUS PROVISIONS
11

 
ANNEX 1 LIST OF EQUIPMENTS
ANNEX 2 LIST OF COLLATERALS
 
1

--------------------------------------------------------------------------------




 
This Exclusive Technical and Management Consulting Services Agreement (this “
Agreement”) is made on May 23, 2008 by and between:
 
(1)
Yunji Communications Technology (China) Co. Ltd. (运基通信科技中国有限公司), whose
registered office is at No. 18 Xihuan Nan Road, Economic and Technology
Development Zone, Beijing, PRC (“Yunji”)
   
ON THE ONE HAND
AND
 
(2)
CECT Chinacomm Communications Co. Ltd. (中电华通通信有限公司), whose registered office is
at No.17# Building, Yuhai Yuan Er Li, Haidian District, Beijing,PRC
(“Chinacomm”)
   
ON THE OTHER HAND
 
(hereinafter collectively referred to as the “Parties” and individually as a
“Party”).

 
WHEREAS:


(i)
Chinacomm is a telecom operator which holds licenses for the use of 3.5G Hz
spectrum to deploy, maintain and operate wireless broadband in 29 cities
throughout China;
   
(ii)
Yunji is in the business of telecom technology development, technical services,
consulting and training, and telecom equipments leasing;
   
(iii)
Chinacomm and Yunji has entered into a Equipments Lease Agreement, according to
which Yunji will lease equipments and materials to Chinacomm to deploy and
operate 3.5G Hz wireless broadband in 29 cities (the “ Project”) ;
   
(iv)
According to the Equipments Lease Agreement, Chinacomm shall appoint Yunji to
provide technical services and management consulting services (the “ Services”)
in relation to the
     
procurement, installation, operation and maintainance of the Equipments (as
defined in the Equipments Lease Agreement), and other Services to carry out the
Project ; Yunji agrees to accept such appointment; and
   
(v)
Adhering to the principles of mutual benefit in accordance with Chinese laws and
regulations, the Parties have decided to enter into this Agreement.

 
2

--------------------------------------------------------------------------------


 
IT IS AGREED AS FOLLOWS:


1.
SCOPE OF SERVICES
   
1.1
Technical Services
     
Yunji shall provide technical services to Chinacomm in relation to:
     
(a)
Architectural and engineering;
       
(b)
Site acquisition and construction;
       
(c)
Equipment procurement;
       
(d)
IT software systems and licensing;
       
(e)
Mesh point to point backhaul nodes;
       
(f)
IT systems hardware;
       
(g)
Project management;
       
(h)
Network management systems;
       
(i)
Value added platforms;
       
(j)
IP transit and backhaul;
       
(k)
IT solutions and systems;
       
(l)
Security and redundancy;
       
(m)
Network optimization;
       
(n)
Billing systems;
       
(o)
Training of technical staff; and
       
(p)
Other technical assistance as may be agreed by the Parties.
     
1.2
Management Consulting Services
     
Yunji shall provide management consulting services to Chinacomm in the following
areas:
     
(a)
Business development strategy;
       
(b)
Human resources recruitment management, training and personnel development
policies;
       
(c)
Accounting policies and systems according to International Accounting Standards
and PRC Accounting Standards;
       
(d)
Risk management policies and systems;
       
(e)
Security policies and systems;
       
(f)
Management information systems;
       
(g)
Environmental compliance and monitoring systems and the observance of applicable
environmental laws;
       
(h)
Procurement polices and inventory management systems;

 
3

--------------------------------------------------------------------------------


 

 
(i)
Implementation of Code of Conduct for employees; and
       
(j)
Other management assistance as may be agreed by the Parties.
     
1.3
License
         
If the performance of any of the above services requires specific qualification,
license or permit under PRC law, Yunji shall obtain such qualification, license
or permit promptly, or cooperate with a third party which holds such
qualification, license or permit to carry out such Services in a manner that
permitted by PRC law.
   
2.
PERSONNEL
   
2.1
Staffing
     
Yunji shall assign personnel as needed to meet its obligations under this
Agreement to this Project. The personnel assigned to this Project shall have
requisite skill, expertise, and experience to perform the Services.
   
2.2
Provision of Key Personnel
     
In order to assist in the performance of the Services, Yunji shall provide key
technical and management personnel on short term secondment, from time to time,
as may be reasonably required by Chinacomm.
   
2.3
Cost Recovery
     
Where a technical or management staff of Yunji is seconded to Chinacomm under
Clause 2.2, Chinacomm shall pay Yunji for the use of the seconded staff on a
full cost recovery basis, which shall include his salary, medical insurance,
traveling, accommodation, lodging, pension contribution, holiday entitlement and
other benefits.
   
3.
FEES AND EXPENSES
   
3.1
Retainer
     
During the continuance of this Agreement, Chinacomm shall pay Yunji an amount
which equals to 【 】of Chinacomm’ s annual turnover (“Retainer”).  The Retainer
shall be paid monthly based on Chinacomm’ s monthly turnover, and each monthly
payment shall be made within twenty (20) days following the end of each
month.  The Retainer will cover the Services rendered by Yunji for up to 【
】man-days for each year.  Once such amount of Services is reached for a specific
year, Yunji will be entitled to charge Chinacomm additional fees, costs and
expenses incurred for additional Services provided during that year in
accordance with the rates set forth in Clause 3.2 below.
     
Any services not indicated in this Agreement shall be subject to a different
quotation to be agreed by the Parties.
   
23.2
Additional Fees
     
Where in any year, the Services provided by Yunji to Chinacomm exceed 【
】man-days, for every man-day of Services in excess of 【 】man-days (the “ Excess
Services”), Yunji shall be paid by Chinacomm in accordance with the following
rates (for the year 2008):

 
4

--------------------------------------------------------------------------------


 
 (i)
Level I
         
【 】
【 】/ day
     
(ii)
Level II
         
【 】
【 】/ day
     
(iii)
Level III
         
【 】
     
【 】/ day




 
The above rates shall be reviewed annually, and the new rates shall be
applicable as from the first day of each year. In case no special agreement has
been reached by the Parties in this regard, such rates shall be increased in
accordance with the increase of Consumer Price Index of PRC over the same
period.
   
3.3
Expenses
     
In addition to the payment of fees pursuant to Clauses 3.1 and 3.2 above,
Chinacomm shall reimburse Yunji for all expenses incurred by Yunji ‘s personnel,
including without limitation to travelling expenses, hotel expenses,
communication costs and food expenses, resulting from the provision of Services
pursuant to this Agreement.
   
4.
INVOICE AND PAYMENTS
   
4.1
Invoice
     
Yunji shall send to Chinacomm an invoice specifying the Services rendered and
Retainer payable for each specific month as soon as practicable following the
end of such month. Where Excess Services are rendered or where technical and/or
management staff of Yunji is seconded to Chinacomm in any month, as soon as
practicable after the end of the month, Yunji shall send to Chinacomm an invoice
that details the Services provided or the staff seconded and the amounts payable
by Chinacomm to Yunji (the “Invoice”).
   
4.2
Payments
     
Within ten (10) Days after Chinacomm receives each Invoice, Chinacomm shall pay
the amounts stated to be payable in the Invoice, without deduction, set-off or
counterclaim, by wire transfer in immediately available funds to the account
designated in the Invoice for such payment.
   
4.3
Interest on Overdue Payments
     
If any payment required to be made pursuant to Clause 3 is not made within
thirty (30) days of receipt by Chinacomm of the relevant invoice, Chinacomm
shall be liable to pay penalty to Yunji at the interest rate of 0.1% per day of
the overdue amount from the date on which such payment was due until the date of
full payment.
   
4.4
Taxes
     
All taxes, duties, charges and fees of any nature whatsoever in connection with
Yunji’ s performance of Services under this Agreement or any payment thereunder
shall be the obligation of and be paid by Chinacomm as a direct expense. Yunji
shall invoice Chinacomm for such taxes and Chinacomm shall pay these taxes
together with other fees and expenses stated in the invoice.

 
5

--------------------------------------------------------------------------------


 
5.
ASSISTANCE OF CHINACOMM
     
Chinacomm shall make available all personnel, materials and information
necessary, and allow access to all sites and facilities for Yunji to perform the
Services.
   
6.
FINANCIAL RECORDS OF CHINACOMM
     
To determine the amount of Retainer provided in Clause 3.1 above, Chinacomm
shall make all of its accounts, books, ledgers, tax statements, vouchers,
invoices, receipts, contracts, and other materials available to Yunji, at any
time upon Yunji’ s request. Chinacomm shall promptly reply to Yunji’ s inquiries
and/or questions regarding such materials, and provide full cooperation to the
auditor appointed by Yunji.
   
7.
EXCLUSIVITY
     
Chinacomm hereby undertakes that it will not, either directly or indirectly or
through any other person or entity, enter into any agreement or contractual
arrangement with a third party to seek any kind of technical or managerial
service for the Project, without the express written consent of Yunji.
     
Chinacomm further undertakes that, upon Yunji’s request, it will assign whole or
part of its rights and obligations under the agreements which have been entered
into with third parties before the date of this Agreement regarding the
provision of Services, and procure the third parties to agree with such
assignment.
   
8.
COLLATERALS
     
To guarantee the performance of its payment obligations under this Agreement,
Chinacomm hereby agrees to provide fibre back-bone, equipments and other assets
to which it holds ownership as collaterals (“Collaterals”) to Yunji.  A list of
the Collaterals are provided in Annex 4.
     
After the execution of this Agreement, Chinacomm shall, with the assistance of
Yunji, promptly complete all the formalities required under PRC law to validate
such guarantee.
   
9.
REPRESENTATIONS AND WARRANTIES
   
9.1
Yunji’s Representations and Warranties
     
Yunji represents and warrants to Chinacomm that:
     
(i)
it is a corporation duly established under the laws of PRC and has full power
and capacity to enter into this Agreement;
       
(ii)
it has taken all necessary action for the corporate authorisation of its entry
into this Agreement and the performance of its obligations under this Agreement;
       
(iii)
its execution of this Agreement and its exercise of its rights and performance
of its obligations hereunder does not and will not conflict with any law or
regulation applicable to it or its constitutional documents or any agreement or
other instrument to which it is a party or which is binding on it or any of its
assets;

 
6

--------------------------------------------------------------------------------


 

 
(iv)
its obligations under this Agreement are legally binding and enforceable
pursuant to this Agreement ;
       
(v)
it will perform the Services in accordance with (a) generally accepted industry
practices; (b) all applicable PRC laws and regulations; and (c) the Order and/or
Change Order; and
       
(vi)
it will perform the Services in a good and workmanlike manner.
     
9.2
Chinacomm’s Representations and Warranties
     
Chinacomm represents and warrants to Yunji that:
     
(i)
it is a corporation duly established under the laws of the PRC and has full
power and capacity to enter into this Agreement;
       
(ii)
it has taken all necessary action for the corporate authorisation of its entry
into this Agreement and the performance of its obligations under this Agreement;
       
(iii)
its execution of this Agreement and its exercise of its rights and performance
of its obligations hereunder does not and will not conflict with any law or
regulation applicable to it or its constitutional documents or any agreement or
other instrument to which it is a party or which is binding on it or any of its
assets;
       
(iv)
its obligations under this Agreement are legally binding and enforceable
pursuant to this Agreement;
       
(v)
it is not involved in liquidation, bankruptcy, merger, consolidation, division,
re­organization, dissolution, winding-up or similar legal or administrative
proceedings, nor in any events or situations that may result in the involvement
into such legal or administrative proceedings;
       
(vi)
it holds valid permits or licenses required by applicable PRC laws and
regulations in order to carry out the Project;
       
(vii)
no material assets is subject to any court enforcement, attachment, detention,
lien or other restrictions, nor is there any event or situation that may cause
any material assets of Chinacomm subject to such restrictions;
       
(viii)
it will comply with all laws and regulations and assume all liabilities with
respect to the Services rendered upon its request; and
       
(ix)
all accounting records, vouchers, invoices, ledgers, contracts and memoranda and
all other accounting documents of Chinacomm and records of all transactions
thereof will be accurately and properly written up, kept and maintained in
accordance with generally accepted accounting practice in the PRC and together
shows a true and fair view of the affairs and financial position of Chinacomm.
     
9.3
Liability
     
If any representation made by either of the Parties under this Clause 8 proves
to have been materially incorrect when made, the suffering Party shall be
entitled to compensation for any related damages.



7

--------------------------------------------------------------------------------


 
 10.
CHINACOMM’ S COVENANTS
   
10.1
Positive Covenants
     
During the term of this Agreement, Chinacomm undertakes to the WFOE that it
shall:




 
(i)
keep its operation of business in accordance with good commercial practice;
       
(ii)
promptly after its awareness of the same, notify the WFOE in writing of the
details of any involvement of it or any of its material assets into any
litigation, arbitration or administrative proceedings, court enforcement or
attachment, detention or other similar restrictions, or any events or situation
which may give rise to the involvement into such proceedings or restrictions;
within three (3) Business Days after its awareness of the same, specifying the
effect or possible effect of such involvement and the measures it has taken or
will take as remedy;
       
(iii)
promptly provide the WFOE with all its financial records and any other
information or document as requested;
       
(iv)
comply with the applicable laws and regulations to maintain its existence and
its business license and to avoid any material adverse effect on (a) its
business, operations, property, condition (financial or otherwise) or prospects;
(b) its ability to perform its obligations hereunder; or (c) the validity or
enforceability of this Agreement;
       
(v)
promptly upon becoming aware of its occurrence, notify Yunji any Event of
Default and the steps it has taken or will take to remedy it.
     
10.2
Negative Covenants




 
Without written consent from the WFOE, Chinacomm shall not:
       
(i)
directly or indirectly engage in any business beyond the scope of business
permitted in its business license;
       
(ii)
proceed in liquidation, bankruptcy, dissolution, winding-up or other similar
legal proceedings;
       
(iii)
make any disposal to the Collaterals without prior consent of the WFOE ;
       
(iv)
change its scope or general nature of business or modify its articles of
association;
       
(v)
enter into any amalgamation, demerger, merger or corporate reconstruction;
       
(vi)
lease, transfer, assign or sale any of its material assets; and
       
(vii)
create or permit to subsist any encumbrance over any of its material assets.
     
11.
ASSIGNMENT AND SUBCONTRACT
     
11.1
Assignment




 
A Party may assign its rights and/or obligations under this Agreement in part or
in whole to a third party only with the prior consent of the other Party.

 
8

--------------------------------------------------------------------------------


 
11.2
Sub-contract
     
Yunji may delegate or subcontract the provision of any of the Services to a
third party when such delegation or sub-contracting is, in its respective
judgment, appropriate and necessary for the successful completion of the
Services.
     
Yunji shall be responsible for all the work conducted by third party. Yunji will
be entitled to receive Service Fee for such Services as if it was performed by
Yunji, provided that Chinacomm shall not be liable to pay any fees or
disbursements to the third party providing such Services.
     
Yunji agrees, before contracting with any third party, it shall obtain
Chinacomm’s confirmation on the choice of the third party service provider.



12.
LIMITATION OF LIABILITY AND INDEMNITY
   
12.1
Limitation of Liability
     
None of Yunji or the third party designated by Yunji shall be liable to
Chinacomm for any direct or indirect loss, liability or other damages (other
than those caused by gross negligence, fraud or willful misconduct), including
consequential damages, arising out of the Services provided or use of any
information transferred.



12.2
Indemnity
     
In the absence of gross negligence or fraud or wilful misconduct on the part of
Yunji or its employees, Chinacomm shall hold harmless and indemnify Yunji for
itself and as trustee for its employees from and against, any and all claims
(and reasonable costs and expenses incurred while defending them) connected with
the performance of the Services.



13.
INTELLECTUAL PROPERTY
   
13.1
Non-exclusive License
     
Drawings, specifications and other documents, including those in electronic
form, prepared by Yunji are instruments of services (“Instrument of
Services”) for use solely with respect to the Project. Yunji shall be deemed the
author and owner of such instruments of Services and retain all intellectual
property rights contained therein. Upon execution of this Agreement, Yunji
grants to Chinacomm a non-exclusive license to reproduce such Instruments of
Services solely for the purposes related to the Project. Any termination of this
Agreement shall terminate any such license. Without prior written agreement of
Yunji, Chinacomm shall not assign, sublicense or otherwise transfer any license
granted herein to any other party.




   
13.2
Data Products and Software
     
All software licensed to be used by Yunji in the performance of Services is and
shall remain the licensed property of Yunji. Yunji shall own exclusively the
rights to any software, program, algorithm or other copyrightable material that
was owned by or licensed to Yunji, regardless of the use or presence of such
material in the creation of any work product or deliverable for Chinacomm.

 
9

--------------------------------------------------------------------------------


 
14.
TERM AND EXTENSION
   
14.1
Term of this Agreement
     
This Agreement shall come into force upon signing, and shall continue and remain
valid for thirty (30) years (“ Term” ) unless otherwise extended or terminated
in accordance with this Agreement.



14.2
Extension of the Term
     
The Term shall be automatically extended for additional ten (10) year period(s),
at Yunji’ s sole discretion, subject to sixty (60) days prior notice served by
Yunji to Chinacomm before the expiry of the Term.



15.
TERMINATION
   
15.1
Events of Default




         
(a)
Each of the following events shall constitute an “Event of Default” under this
Agreement:
           
(i)
Chinacomm fails to pay the Service Fee (or any part thereof) or any Invoice in
accordance with the terms hereof, and such failure is not remedied within 90
days following the delivery of written notice thereof to Chinacomm of such
failure;
           
(ii)
Yunji fails to provide the Services and such failure continues for a period of
90 days following notice from Yunji to Yunji of the failure;
           
(iii)
A party becomes bankrupt or insolvent, goes into liquidation, has a receiving or
administration order made against it, or if any act is done or event occurs
which under the PRC laws has a similar effect to any of these acts or events;
           
(iv)
Any material assets of Chinacomm is involved in any court enforcement,
attachment, detention, lien, custody or similar restrictions; and
           
(v)
This Agreement is or becomes invalid or illegal due to any change in applicable
laws or any order from government authorities.
         
(b)
The election by the non-defaulting party to terminate this Agreement under
Clause 15.2(b) shall not prejudice any other rights and remedies of the
non-defaulting party under this Agreement or in law.




   
15.2
Termination




 
This Agreement shall terminate:
       
(a)
upon the mutual agreement of the Parties; or
       
(b)
at the election of the non-defaulting party by giving a thirty (30)-day prior
notice, upon the occurrence of an Event of Default.




   
16.
CONFIDENTIALITY
   
16.1
Scope of Confidentiality




 
Each Party shall not disclose, during the term of this Agreement and for a
period of three (3) years after termination thereof, and shall take all
necessary measures to avoid the disclosure to any third party of any and all
information concerning the other Party, and notably its business, products,
technology or clients, as well as information regarding this Agreement,
including but not limited to, the existence of this Agreement and the business
contemplated under the Agreement (“Confidential Information”).

 
10

--------------------------------------------------------------------------------


 
16.2
Permitted Disclosure
     
Either Party may disclose Confidential Information to its own employees and/or
consultants, but only to the extent such disclosure is strictly necessary for
the negotiation or performance of this Agreement.
     
Furthermore, either Party may disclose Confidential Information either (i) with
the written consent of the other Party, (ii) to its agent, legal or financial
advisor bound by a duty of confidentiality, (iii) obtained though other means
than breach of this obligation of confidentiality; or (iv) pursuant to the order
or requirement of a court, administrative agency, or regulatory body.



17.
GOVERNING LAW AND DISPUTE SETTLEMENT
       
17.1
 Governing Law
 




 
This Agreement shall be governed and construed by the published and publicly
available laws and regulations of the PRC.
   
17.2
Dispute Settlement
     
Any dispute arising from or related to this Agreement shall firstly be resolved
through consultation by both parties based on the spirit of mutual
understandings and friendly cooperation.
     
On the occurrence of a specific dispute, either party may notify the other party
in writing of the existence of the dispute and its contents. If the dispute
cannot be resolved through consultation within ninety (90) days of the issuance
of the notice, either party may terminate the consultation and refer the dispute
to China International Economic and Trade Arbitration Commission (“CIETAC”) for
arbitration.
     
The arbitration shall be conducted in accordance with CIETAC’s arbitration rules
in effect at the time of applying for arbitration. The arbitration tribunal
shall consist of three (3) members. The arbitral award shall be final and
binding upon the Parties. The arbitration proceedings shall be held in Beijing.
   
18.
MISCELLANEOUS PROVISIONS
   
18.1
Amendments
     
No modification, amendment, or other change to the Agreement or any of its
Annexes will be binding on any Party unless it is made in writing and signed by
both Parties.
   
18.2
Severability
     
If any provision of this Agreement or any part of an Annex shall be held or
adjudged illegal, invalid or unenforceable, such provision shall not affect this
Agreement or the Annex as a whole or the legality or binding effect of other
provisions.

 
11

--------------------------------------------------------------------------------


 
18.3
Non-waiver
     
No failure to exercise and no delay in exercising, on the part of either Party,
of any right, power or the privilege under this Agreement nor any single or
partial exercise thereof, or the exercise of any other right, power or privilege
shall operate as a waiver thereof. No waiver by any Party of any of its
respective rights or obligations under this Agreement shall be effective unless
it is in writing.
   
18.4
Entire Agreement
     
This Agreement and the Annexes hereto constitute the entire agreement between
the Parties and supersede all prior discussions, negotiations and agreements.
The Annexes form an integral part hereof and have the same legal effect as this
Agreement. If there is any inconsistency between the provisions of this
Agreement and any of the Annexes, the provisions of this Agreement shall prevail
to the extent of such inconsistency.
   
18.5
Notice




 
(i)
Any notice required to be given under this Agreement shall be in writing and may
be given by personal delivery, or delivery through courier or facsimile
transmission as follows:




 
To Yunji:
to the attention of 【 】
         
Address: 【 】
         
Telephone number: 【 】
         
Fax number: 【 】
       
To Chinacomm:
to the attention of 【 】
         
Address: 【 】
         
Telephone number: 【 】
         
Fax number: 【 】




 
(ii)
All notices and communications under this Agreement shall be deemed to be duly
given or made (a) in the case of communication by letter when delivered by hand,
international courier or by registered mail or (b) in the case of communication
by fax when transmitted properly to such fax number.
     
18.6
Language
       
This Agreement shall be written in English and Chinese. Both Chinese and English
versions shall have the same legal effect.
     
18.7
Execution
 
 
Each language version of this Agreement has eight duplicates, and is executed on
the date first written above by the authorized representatives of the parties.

 
12

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Parties have caused their respective duly authorized
representatives to execute this Agreement.
 
Yunji Communications Technology (China) Co. Ltd.:
 
Signature:

   
Name:
Colin Tay
   
Title:
Co-President

 
CECT Chinacomm Communications Co. Ltd.: Signature:

   
Name:
Qiu Ping
   
Title:
President

 
13

--------------------------------------------------------------------------------


 
ANNEX 1
LIST OF EQUIPMENTS
 
14

--------------------------------------------------------------------------------


 
ANNEX 2
LIST OF COLLATERALS
 
 
 
15